Citation Nr: 0107581	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1950 to July 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in September 1999; the RO 
issued a statement of the case in October 1999; and a 
substantive appeal, on a VA Form 9, was received in October 
1999.  

The August 1999 rating decision also found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a chronic lung disease.  The 
record does not reflect that the veteran thereafter entered 
notice of disagreement with the rating decision on this 
issue.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
chronic lung disease is not in appellate status before the 
Board.

The veteran was scheduled for a central office Board hearing 
on February 12, 2001.  He failed to report for that hearing.  
The veteran's representative submitted written argument at 
that time.  As the veteran or representative has not provided 
any reason for the veteran's failure to report for the 
hearing and the veteran has not asked for the hearing to be 
rescheduled, the hearing request is deemed to have been 
withdrawn.  38 C.F.R. § 20.702(d) (2000).  


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The veteran contends that he currently suffers from PTSD as a 
direct result of various stressors which he experienced 
during active service in Korea.  He specifically asserts that 
he was exposed to the following stressful events during 
service in Korea: he was in combat many times; he 
participated in the May Massacre, at one or variously 
reported sites; he sustained a shell fragment wound in combat 
during the May Massacre on May 24, 1951; he saw and smelled 
dead bodies; and his best friend and buddy was "blown to 
pieces by a mortar" while right beside him.  The veteran 
admits that the information he submitted about a Corporal 
Carroll W. Young receiving a Silver Star was "wrong 
information" concerning his name and actions during the May 
Massacre.  The veteran's representative contends that the 
veteran's submission of this misleading information was "an 
honest mistake," and he urges the Board to restore the 
veteran's credibility.  The veteran's representative pointed 
out that the veteran had "described several life threatening 
stressors which occurred in combat in Korea," but did not 
indicate what those stressors were alleged to be. 

Service personnel records show that the veteran was awarded 
the Korean Service Medal with two Bronze Service Stars and a 
Distinguished Unit Citation.  His military occupational 
specialty (MOS) was as a combat engineer.  VAOPGCPREC 12-99 
makes a distinction between "engaged in combat with the 
enemy" and "in a theater of combat operations" or "combat 
zone," including that the veteran have personally 
participated in the events.   Participation in a "campaign" 
or "operation" would not, in itself, establish that the 
veteran engaged in combat with the enemy.  Id.  The 
Distinguished Unit Citation is awarded to all of the 
personnel within a given unit.  Therefore, the Distinguished 
Unit Citation is not necessarily an indication that the 
individual veteran actually saw combat.  Even a letter from 
the Office of the Commanding General, Headquarters, 2nd 
Infantry Division, entitled "You Were There," is 
nonspecific as to which type activity in which the veteran 
may have engaged, and includes "you may have fought" or 
"[y]ou might have been in the Service Forces whose 
prodigious feats of resupply kept our guns firing."  

Although the veteran submitted a list of recipients, 
including a Corporal Carroll W. Young, who had received The 
Silver Star Medal, this in fact was not the veteran but 
pertained to another veteran.  The veteran admitted as much 
when confronted, and wrote that he felt remorse "if" he 
gave wrong information concerning his name and actions during 
the May Massacre.  There is otherwise no military citation or 
supportive evidence that the veteran engaged in combat with 
the enemy.  See VAOPGCPREC 12-99.  

However, the Board also observes that a request for 
verification of claimed in-service stressful events or unit 
histories from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) has not been requested.  
Given the veteran's contentions, his military specialty of 
combat engineer and the medical evidence of record of a 
diagnosis of PTSD, it is the Board's judgment that such 
development is warranted.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the issue of entitlement to service 
connection for PTSD is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide detailed 
information regarding all in-service 
stressors and/or combat experiences from 
his tour of duty in Korea.  To the extent 
possible, the items in the list should be 
specific as to names, dates, places, and 
other circumstances.

2.  After allowing the veteran a 
reasonable period of time in which to 
respond, the RO should forward this 
information, along with copies of the 
veteran's service personnel records and 
any other relevant military records, to 
the USASCRUR for the purpose of 
verification.  If the USASCRUR is able to 
verify any of the veteran's claimed 
stressors/combat experiences, the RO 
should note such verification in the 
record and proceed to paragraph 3.  If no 
such experiences are verified by the 
USASCRUR, the RO should proceed to 
paragraph 5.

3.  If, and only if one or more of the 
veteran's reported stressors/combat 
experiences is verified, the RO should 
afford the veteran a VA psychiatric 
examination to determine whether the 
diagnostic criteria for PTSD are met and, 
if so, whether it is causally linked to 
any verified combat or verified 
stressor(s) during service.  The VA 
examiner should be furnished with the 
veteran's claims file and should be 
requested to review the entire claims 
file in conjunction with the examination, 
and indicate in writing that the claims 
file has been reviewed.  All tests and 
studies deemed necessary should be 
accomplished.  In the examination report, 
the examiner should provide diagnoses for 
all psychiatric disorders noted upon 
examination.  If PTSD is among the 
diagnoses, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's PTSD is 
etiologically related to a verified in-
service stressor or combat experience 
(and should specifically identify which 
stressor or stressors to which the PTSD 
is related).  All opinions and 
conclusions expressed should be supported 
by a fully detailed rationale in a 
typewritten report.

4.  The RO should review the examination 
report to ensure that it complies with 
the directives of this REMAND, including, 
especially, the request for medical nexus 
opinions.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for corrective 
action.  See 38 C.F.R. § 4.2 (2000).

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

6.  Then, the RO should adjudicate on the 
merits the veteran's claim of entitlement 
to service connection for PTSD.  This 
should include a factual determination as 
to whether the veteran "engaged in 
combat with the enemy."  See generally 
VAOPGCPREC 12-99.  If the determination 
of the claim for service connection for 
PTSD remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


